The State of TexasAppellee/s




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                            March 17, 2015

                                         No. 04-14-00742-CR

                                        Andres Solis VIELMA,
                                              Appellant

                                                    v.

                                      THE STATE OF TEXAS,
                                            Appellee

                     From the 38th Judicial District Court, Uvalde County, Texas
                                Trial Court No. 2013-09-12304-CR
                            Honorable Bert Richardson, Judge Presiding

                                             O R D E R

        Appellant’s court-appointed attorney filed a brief pursuant to Anders v. California, 368 U.S.
738 (1967). On July 22, 2014, appellant filed a motion requesting access to the appellate record. See
Kelly v. State, 436 S.W.3d 313, 319-321 (Tex. Crim. App. 2014).

         Appellant’s motion to access the record is GRANTED. It is ORDERED the district clerk of
Bexar County shall prepare and send a full and complete duplicate copy of the clerk’s record and the
reporter’s record for cause number 2013-09-12304-CR to appellant at TDCJ No. 1964402, Garza
West Unit, 4250 Highway 202, Beeville, TX 78102. It is FURTHER ORDERED the district clerk
file written notice in this court no later than ten days from the date of this order confirming the date
the record was sent to appellant.

     It is further ORDERED the motion to withdraw, filed by appellants counsel, is HELD IN
ABEYANCE pending further order of the court.

         If, after reviewing the record, appellant desires to file a pro se brief, he must do so within
thirty days from the date this court receives written notice that the record was sent to appellant by the
district clerk. If the appellant files a pro se brief, the State may file a responsive brief no later than
thirty days after the date the appellant’s pro se brief is filed in this court.


                                                         _________________________________
                                                         Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of March, 2015.


                                                         ___________________________________
                                                         Keith E. Hottle
                                                         Clerk of Court